DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6 June 2022t is acknowledged.  The traversal is on the ground(s) that the search of both groups can be made without serious burden.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of divergent subject matter. Such is the case here. Each group of claims requires a different field of search, i.e. a search of the elected invention would not require a search of the non-elected invention. Having to perform separate, mutually exclusive searches in a single application would be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: on page 4, line 16, the reference to claim 1 is objected to because the specification must be complete in and of itself.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear what structures are contemplated for the term “strap” and how said strap structurally relates to a sleeve. The only original disclosure directed to a “strap” is at page 8, line 24 and this disclosure fails to explain what structures are contemplated by a “strap”.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-1 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “and/or” used in claim 1 renders the scope of the claim unclear.
Also, regarding claim 1, the phrase "-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable. 
 	In claim 1, there is no antecedent basis for the term “sewing lines” which renders the scope of the claim unclear.
It is unclear whether the claims are directed to a “design structure” per se or to the combination of a “design structure” and a “body” of a user. For example, the preamble of claim 1 is directed to a design structure per se in view of the phrase “A sartorial and/or industrial design … for a user”. However, other parts of claim 1 and other dependent claims are directed to the combination of a “design structure” and a “body” of a user; see for example, the phrases “fabric arranged in straight grain with respect to the body of said user” (claim 1), “fabric arranged bias-wise with respect to the body of said user” (claim 1), “arranged in an area of said body” (claim 1), “substantially shaped like at least part of said area of said body” (claim 1), “said body on which said secondary portion is arranged” (claim 3), “secondary portions are arranged at each of the two underarms and two rear sides of … said body” (claim 6), “is arranged … of said body” (claims 7, 8 and 10), and “the perimeter identified by said area of said body on which said secondary portion is arranged” (claim 13). This ambiguity renders the claims unclear in scope.
	
	In claim 6, there is no clear antecedent basis for the term “said body” in the last line of the claim. The phrase “said body of a user” in claim 1 does not provide support for “said body” in claim 6 because the two terms refer to different structures. The “body of a user” is the body of someone wearing the garment and “said body” in claim 6 appears to refer to part of the sartorial design.
	In claim 11, there is no clear antecedent basis for the term “said body” in the last two lines of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/022883 in view of Dorfman 2,333,155. WO2009/022883 discloses a sartorial design of an article of clothing made from conventional fabric (which meets the limitation of natural-type fibers since conventional fabrics would include all types of fabric) comprising a main portion, one secondary portion that are sewed together at a sewing line and have fiber directions that are not the same, and wherein said secondary portion and said main portion are joined together by means of a sewing line describing a curved trajectory in such a way that the fibers of said portions are joined together continuously as in Figs. 13 and 14; see the Abstract and the figures. However, WO2009/022883 does not disclose sewing lines that define opposing curvatures with cavities turned towards the sewing line or making a skirt with a secondary portion arranged at the rear of the body with a main portion arranged at the front of the body. Dorfman discloses a sartorial design wherein two parts are joined at sewing lines that define opposing curvatures with cavities turned towards the sewing line to give the wearer freer movement; see Fig. 3 and the paragraph bridging pages 1 and 2. It would have been obvious to one of ordinary skill in the art to incorporate an opposing curvature seam structure in the product of WO2009/022883 in view of Dorfman to provide the user with freer movement. 
As to claim 3, as shown in the figures of the primary reference, some of the sewing lines or seams follow the contour of a human body.
As to claims 4 and 6, Fig. 14 of the primary reference discloses these features.
As to claim 7, Dorfman discloses a sartorial design for making a skirt wherein a secondary portion is arranged at the rear of the body with a main portion arranged at the front of the body; see Figs. 5 and 6. It would have been obvious to one of ordinary skill in the art to form a skirt from a conventional fabric as taught in WO2009/022883 wherein a secondary portion is arranged at the rear of the body with a main portion arranged at the front of the body in view of the teachings in Dorfman to provide a skirt wearer with freer movement. 
As to claim 8, Fig. 16 of the primary reference discloses this feature. 
As to claim 9, WO2009/022883 does not disclose making a strap or sleeve with the combination of straight grain and bias-wise portions wherein the secondary portions are arranged at the front of said strap and at the bottom of said sleeve and said main portions are arranged at the back of said strap and at the top of said sleeve. It would have been obvious to one of ordinary skill in the art to form a strap and sleeve from secondary portions arranged at the front of said strap and at the bottom of said sleeve and have said main portions arranged at the back of said strap and at the top of said sleeve in Dorfman to provide freer movement for the user since the shifting of the location of parts is within the general skill of a worker in the art; In re Japikse 86 USPQ 70 (CCPA 1950). 
As to claim 10, Fig. 13 of the primary reference shows the claimed feature. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783